DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of August 10, 2022, in response to the Office Action of May 3, 2022, are acknowledged.  

Response to Arguments
	Applicant’s arguments and amendments obviate the cited prior art.  However, new prior art is applied below as necessitated by the amendments.  In an effort to expedite prosecution, the examiner has expanded his prior art search to apply five compounds below.
	Those claims that do not fall within the expanded search are preliminarily objected to.  

Status of the Claims
	Claims 1, 5, 7-9, 11, 13-17, 20, and 29-31 are pending.  Claims 29-31 are withdrawn.  Claims 7-9, 11, 13, and 14 are objected to for not being directed to a species of the multiple species expanded search.  Claim 14 is also objected to for improperly including species that appear to fall outside of the scope of independent claim 1.  The examiner expanded his search beyond the elected species to locate and apply five compounds as prior art.
	Claims 1, 5, 8, 15, 16, 17, and 20 are examined below.

Claim Objection
	Claim 14 includes compounds wherein R41, R42, and R43 are all hydrogen. See, e.g., claim 14 at least pages 10, 12, 13, and 14.  This appears to be inadvertent and can be corrected by deleting those compounds from claim 14 that are not consistent with independent claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Reg. No. 1173177-66-6 (entered STN database August 6, 2009).
	The following compound is taught as STN No. 1173177-66-6:

    PNG
    media_image1.png
    467
    463
    media_image1.png
    Greyscale


The compound shown above is a compound of Formula (I) of claim 1, wherein: m is 0; A is phenyl; R1 and R2 are (CH2)n-Y-R4, wherein n is 1, Y is O, and R4 is a substituted heterocycle. Further, R1 and R2 are the same.  
	As such, the above claims are anticipated by the prior art.

Claims 1, 5, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Reg. No. 1184852-19-4 (entered STN database September 16, 2009).


    PNG
    media_image2.png
    394
    465
    media_image2.png
    Greyscale


The compound shown above is a compound of Formula (I) of claim 1, wherein: m is 0; A is phenyl; R1 and R2 are (CH2)n-Y-R4, wherein n is 1, Y is S, and R4 is a substituted heterocycle. Further, R1 and R2 are the same.  
As such, the above claims are anticipated by the prior art.

Claims 1, 8, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Reg. No. 1184852-19-4 (entered STN database September 16, 2009).



    PNG
    media_image3.png
    656
    429
    media_image3.png
    Greyscale


As such, the above claims are anticipated by the prior art.




Claims 1, 8, 15, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilde (U.S. Pat. No. 5,364,875).
	Wilde teaches the following compounds for the treatment of atherosclerosis, and as an antihypercholesterolemic and/or antiatherosclerotic. See abstract.

    PNG
    media_image4.png
    556
    562
    media_image4.png
    Greyscale

The active agents are taught for use with pharmaceutically acceptable carriers and salts.  The compound shown above is a compound of Formula (I) of claim 1, wherein: m is 0; A is phenyl; R1 and R2 are (CH2)n-Y-R4, wherein n is 1, Y is S, and R4 is a substituted heterocycle. Further, R1 and R2 are different.  


    PNG
    media_image5.png
    331
    455
    media_image5.png
    Greyscale

The compound shown above is a compound of Formula (I) of claim 1, wherein: m is 0; A is phenyl; R1 and R2 are (CH2)n-Y-R4, wherein n is 1, Y is S, and R4 is a substituted heterocycle. Further, R1 and R2 are different.  
As such, the above claims are anticipated by the prior art.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilde (U.S. Pat. No. 5,364,875), in view of Lathe R, Sapronova A, Kotelevtsev Y. Atherosclerosis and Alzheimer--diseases with a common cause? Inflammation, oxysterols, vasculature. BMC Geriatr. 2014 Mar 21, and in view of Masse et al., “Lipid lowering agents are associated with a slower cognitive decline in Alzheimer’s disease,” J Neurol Neurosurg Psychiatry 2005;76:1624-1629, in view of Tian et al., “Effect of statin therapy on the progression of coronary atherosclerosis,” National Center for Biotechnology Information, 2012, and in view of Koh et al., “Combination therapy for treatment or prevention of atherosclerosis: Focus on the lipid-RAAS interaction,” Atherosclerosis, 2010 April, 209(2):307-313.
	Wilde as set forth above teaches claimed compounds for treating atherosclerosis as well as impairment of the immune system.  Wilde does not teach combining an atherosclerotic drug, e.g., with a second agent such as an one the can treat a neurodegenerative disorder or postoperative cognitive impairment.
	Lathe teaches: 
Several drugs, at least in mouse models, are effective in preventing the development of both ATH and AD. Given similar age-dependence, genetic underpinnings, involvement of the vasculature, association with infection, Aβ involvement, the central role of macrophages, and drug overlap, we conclude that the two conditions reflect different manifestations of a common pathoetiology.

Wilde teaches compounds useful in preventing the formation of cholesterol in the arterial wall.  Combining such compound with another agent that also prevents atherosclerosis as well as Alzheimer’s disease would appear to be combining agents that each can be used to treat the same condition.  Lathe also explains that AD and ATH commonly co-occur and both involve occlusion of the vasculature.  
	Further, Masse teaches that statins have a neuroprotective effect.  Masse teaches high cholesterol is a risk factor for Alzheimer’s disease.  Further, lowering cholesterol may be a strategy to influence the progression of AD.  Statins have an effect of preventing dementia and have pleiotropic effects.  Patients receiving lipid lowering agents had a significantly lower rate of decline.  In other words, statins, e.g., act as neuroprotective agents.
	Tian teaches, “statins can significantly decrease plaque volume, with a twofold decrease in patients with acute coronary syndrome compared to patients with stable angina.”  If a subject is treated with a claimed agent to treat atherosclerosis, as taught by Wilde, it would appear to be obvious to also treat them with a lipid lowering agent, such as a statin.  It would merely be combining two agents known to treat a claimed condition.  Further, in view of Masse, the statin would also have a neuroprotective effect in preventing dementia and inhibiting progression of AD.  
	Koh explains that added benefits of treating atherosclerosis with statin combination therapy.  Combination therapy may be an important concept in developing more effective strategies to treat and prevent atherosclerosis and co-morbid metabolic disorders. See abstract.  
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Wilde, Lathe, Masse, Tian,and Koh to arrive at a claimed combination.  One would be motivated to do so because Wilde teaches compositions to treat atherosclerosis, which is also known to be treated with a statin.  In addition, ATH is a known risk factor for AD and dementia and treating ATH and taking a statin can have a neuroprotective effect in preventing dementia and inhibiting progression of AD.  Further, combination therapy is considered suggested as an effective treatment strategy.  Overall, the use of two drugs in combination known to treat a same condition and prevent AD or dementia or the worsening thereof would have been obvious to a person of ordinary skill in the art.
	As such, no  claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628